DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted September 24, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 12-13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrist US PG Publication 2017/0279169.
Regarding Claim 1-5 and 19, Obrist discloses a battery system comprising a battery housing (main body) 12 in which at least one rechargeable battery 22 (para 0040 speaks to batteries being charged) is accommodated in an internal volume, a pressure-equalizing device (valve) 15 that is mounted on the battery housing (meeting Claim 2) and through which a gas is flowable to equalize a pressure (create pressure balance) between the internal volume of the battery housing and surroundings (which are in fluid communication with one another) disposed outside the battery housing (the environment, para 0042) and including a drying device (drying medium 16 is configured to extract moisture from gas flowing through the pressure-equalizing device, para 0042, meeting Claim 3) and being impermeable to liquid (contains two diaphragms/membranes 18  that are fluid-tight but gas-permeable, para 0044, meeting Claims 4 and 5), a circuit through which a cooling liquid circulates during operation (cooling element 30, see paras 0013, 0032-0036), the battery housing integrated in the circuit such that the cooling liquid flows around the bottom or top end of the at least one battery cell during operation (since the cooling element 30 is disposed between two cell blocks 20), wherein the pressure-equalizing device is configured such that the pressure-equalizing device is impermeable to the cooling liquid flowing from the circuit in a direction of the surrounds (since there is no contact between the cooling liquid flowing from the circuit in a direction of the surroundings as the valve 15 is in first closure cap 13 and the cooling circuit has fluid connections 31 in second closure cap 14 on an opposing end of the housing 10 (see all figures and at least paras 0013, 0020-0023, 0031-0036, 0038-0039, 0042-0047). 
Regarding Claims 12, 13, and 15, due to the presence of drying medium 16 (desiccant, e.g. zeolite, meeting Claims 13 and 15) in the pressure-equalizing device of Obrist, the skilled artisan would understand that the device is structured and arranged to collect and bind moisture from the gas (air space inside the battery housing is constantly cleared of moisture (see para 0042).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being obvious over Obrist US PG Publication 2017/0279169.
Regarding Claim 6-7, Obrist discloses a battery system described in the rejection of Claims 1-5, which are incorporated herein in their entireties.  As explained above, Obrist teaches that the pressure-equalizing device further includes a drying device 16 configured to extract moisture from the gas flowing through the pressure-equalizing device 15 and the drying device 16 is arranged between the battery housing and the first diaphragm 18, and discloses that the second diaphragm 18 is arranged between the drying device 16  and the surroundings (see annotated figure below, meeting Claim 7) but does not disclose that the drying device is arranged between the surroundings and the first diaphragm.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include drying medium 16 (drying device) between the surroundings and the first membrane 18 of Obrist in order to further dry the air coming into the system to minimize further the amount of moisture allowed into the battery housing for safety’s sake, since the mere duplication and rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding Claim 16, since the pressure-equalizing device of Obrist is open to the surroundings and is permeable to air, then the skilled artisan would understand that the gas particles making up “air” pass through the diaphragms 18.

    PNG
    media_image1.png
    703
    747
    media_image1.png
    Greyscale

7.	Claims 8, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169, as applied to Claim 3, and further in view of Duff US PG Publication 2012/0315517.
Regarding Claims 8 and 14, Obrist discloses a battery system described in the rejection of Claim 3, which is incorporated herein in its entirety.  Obrist fails to specifically disclose wherein the pressure-equalizing device further includes a heating device configured to regenerate the drying device via heating the drying device.  However, in the same field of endeavor of drying gas within a battery module/pack housing, Duff discloses the use of a desiccant enclosure that absorbs water vapor from within a battery housing and a heating device (e.g. a heating element positioned within the desiccant or near the desiccant enclosure) that permits easy reactivation (regeneration) of the desiccant (see at least Figs 1 and 7-11; paras 0009-0012, 0046-0057).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a heater in the pressure-equalizing device of Obrist to permit on-site drying of the desiccant because Duff teaches that reactivation of desiccant in a battery air drying system is easy to control and schedule using a heating device.  The skilled artisan would find this an improvement over the teaching of Obrist because Obrist requires easy access to the drying material 17 and the use of an “on-site” heater would provide great flexibility in the design/positioning of the pressure-equalizing device of Obrist.  
Regarding Claim 9, Obrist discloses a fluidic connection via valve opening 19 between the drying device 15 and the first closure cap 13 of the housing, and said valve opening 19 is between the drying device 15 and the circuit since the circuit is within the housing, but Obrist fails to specifically disclose a closure device arranged between the drying device and circuit wherein the closure device is adjustable between an operating position in which the closure device opens a fluidic connection between the battery housing and the drying device and a regeneration position in which the closure device shuts the fluidic connection.  However, Duff discloses the use of valves 721 between the battery pack housing and the drying device 1100 such that during reactivation process of the desiccant in the drying device, this valve is closed and the drying device is open (e.g. via valves 723) only to the atmosphere in order to expel moisture to the atmosphere and prevent it from entering the housing (see para 0051).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a closure device arranged between the drying device and circuit wherein the closure device is adjustable between an operating position in which the closure device opens a fluidic connection between the battery housing and the drying device and a regeneration position in which the closure device shuts the fluidic connection in the system of Obrist because Duff teaches that this permits exhaustion of water from the desiccant in the regeneration process to the environment and prevents the water from entering the battery housing.  
Regarding Claim 20, all of the limitations are met by Obrist modified by Duff.  Please see the rejections of Claims 1 and 8-9.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169, as applied to Claim 1, and further in view of Beylich US PG Publication 2014/0287282.
Regarding Claim 10, Obrist discloses a battery system described in the rejection of Claim 1, which is incorporated herein in its entirety.  Obrist fails to specifically disclose wherein the pressure-equalizing device includes a protective cover surrounding the pressure-equalizing device on an outside and the protective cover includes at least one flow opening the connects the pressure-equalizing device fluidically to the surroundings.  However, in the same field of endeavor of pressure-equalizing devices in battery systems in motor vehicles, Beylich discloses a drying/filtering device that includes desiccant and fluidically connects to the battery housing and surroundings (equalizing or balance pressure between the two) and wherein the device (in particular the desiccant chamber) is surrounded by a protective cover 32 (para 0056, Fig. 4) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a protective cover on the pressure-equalization device of Obrist because Beylich teaches that a plastic cover protects such a device and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form at least one flow opening that connects the pressure-equalizing device of Obrist modified by Beylich fluidically to the surroundings because if there were no opening then pressure equalization would not be possible.  A lack of at least one open would destroy the functionality of the pressure-equalizing device. 
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169, as applied to Claim 1, and further in view of Rousseau US PG Publication 2015/0135742.
Regarding Claim 11, Obrist discloses a battery system described in the rejection of Claim 1, which is incorporated herein in its entirety.  Obrist fails to specifically disclose a cooling liquid radiator integrated into the circuit and configured to cool the cooling liquid. However, in the same field of endeavor of battery systems in vehicles, Rousseau discloses a liquid cooling circuit for a storage battery in which the cooling liquid (heat transfer liquid) is cooled by means of a radiator (which is a cooling liquid radiator) which would necessarily be integrated into the circuit if cooling liquid passes through it for cooling, as this allows heat generated in the battery to be discharged to the outside of the system (see at least paras 0004, 0008).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a cooling liquid radiator integrated into the circuit of Obrist and configured to cool the cooling liquid because Rousseau teaches that the use of a liquid cooling radiator allows heat generated in the battery to be discharged to the outside of the system.
10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169 and Duff US PG Publication 2012/0315517, as applied to Claim 9, and further in view of Graefenstein US PG Publication 2017/0267109.
Regarding Claim 17, Obrist modified by Duff discloses a battery system described in the rejection of Claim 9, which is incorporated herein in its entirety.  Obrist modified by Duff fails to specifically disclose wherein the closure device (valve) is structured as at least one closure flap.  However, in the same field of endeavor of air control in battery systems in vehicles, Graefenstein discloses that actuators used for air flow in battery systems can be flaps or valves as functionally equivalent structures/ mechanisms (para 0049) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use at least one closure flap for the closure device of Obrist modified by Duff because Graefentstein teaches that this closure device is functionally equivalent to a valve, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Obrist US PG Publication 2017/0279169 and Beylich US PG Publication 2014/0287282, as applied to Claim 10, and further in view of Gless US PG Publication 2014/0079964.
Regarding Claim 18, Obrist modified by Beylich discloses a battery system described in the rejection of Claim 1, which is incorporated herein in its entirety.  Obrist modified by Beylich fails to specifically disclose wherein the at least one flow opening extends obliquely relative to a direction of gravity.  However, in the same field of endeavor of pressure-equalizing devices in battery systems in motor vehicles, Gless discloses that water expelled by the pressure equalization element moves in the direction of gravity and so should drain as such (see e.g. paras 0015-0017) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the at least one flow opening of Obrist modified by Beylich such that it extends obliquely relative to the direction of gravity because Gless teaches that water from the pressure-equalization device drains in the direction of gravity and so openings from such a device should be oriented to allow the drainage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729